652 S.E.2d 643 (2007)
In the Matter of J.E., Q.D.
No. 297A07.
Supreme Court of North Carolina.
October 11, 2007.
Matthew McKay, Attorney Advocate, for Guardian ad Litem.
Tyrone C. Wade, Charlotte, for Mecklenburg County DSS.
Betsy J. Wolfenden, for Mother.
The following order has been entered on the motion filed on the 7th day of September 2007 by Appellants (Guardian ad Litem and Mecklenburg County Youth and Family Services) to Amend Appellants' New Brief:
"Motion Allowed by order of the Court in conference this the 11th day of October 2007."